Prospectus Supplement May 15, 2017 Putnam California Tax Exempt Income Fund Prospectuses dated January 30, 2017 The following information replaces similar disclosure for the fund under Fund summary — Fees and expenses : Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution and Total annual fund Share class Management fees service (12b-1) fees Other expenses operating expenses Class A 0.43% 0.22%+ 0.08% 0.73% Class B 0.43% 0.85% 0.08% 1.36% Class C 0.43% 1.00% 0.08% 1.51% Class M 0.43% 0.50% 0.08% 1.01% Class T 0.43% 0.25% 0.08%< 0.76% Class Y 0.43% N/A 0.08% 0.51% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. + Represents a blended rate. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, as restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $472 $624 $790 $1,270 Class B $638 $731 $945 $1,462 Class B (no redemption) $138 $431 $745 $1,462 Class C $254 $477 $824 $1,802 Class C (no redemption) $154 $477 $824 $1,802 Class M $425 $636 $865 $1,521 Class T $326 $487 $662 $1,169 Class Y $52 $164 $285 $640 306518 5/17
